DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 10-14, filed 06/01/2021, with respect to the rejection(s) of claims 1, 4-5, 7-8, 11-12, and 14 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yamashita et al. (US 5,303,482).
It is further noted that Applicant has argued that Nanbu fails to disclose the fan forming the upward air flow as defined in amended Claim 1.
The Examiner disagrees.  Nanbu’s fan (63), along with fans (60 and 70), form an air flow that travels upward in the gas return space (72).  Thus, the Examiner maintains that Nanbu’s fan (63) forms an upward air flow in the gas return space.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “gas processing device.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-8, 11-12, 14-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nanbu et al. (US 5,565,034) in view of Tamura et al. (US 4,923,352).
Nanbu discloses;
Claim 1. A transfer chamber (20 and 40) for transferring a transferred object (W) to or from a processing device (30) by using a transfer robot (44) disposed in a transfer space inside of a housing (42), comprising: a circulation path (shown in Fig. 4) formed in a closed loop inside the transfer chamber so as to circulate gas between the transfer space and a gas return space (72) divided by an inner wall of the transfer chamber (right-hand wall of 40, as seen in Fig. 4); a gas processing device (69) provided in a midstream of the circulation path; and a plurality of fans (63 and 70) provided in the circulation path, the fans including a fan (70) forming a downward air flow in the transfer space and a fan (63) forming an upward air flow in the gas return space, wherein the circulation path includes an opening (61) which is arranged at a position lower than a height where the transfer robot transfers the transferred object, and through which the gas flows out from the transfer space and flows into the gas return space (Col. 4-12 and Fig. 1-4).
Claim 4. The transfer chamber according to claim 1, comprising a controller (not illustrated) which is capable of controlling the plurality of fans so as to compensate an amount of pressure loss and form a gas flow in the circulation path (Col. 18, Ln. 17-36).
Claim 5. The transfer chamber according to claim 1, comprising a gas supply line (69a) which supplies gas to the circulation path, gas exhaust line (62) which 30exhausts gas from the circulation path, and a controller (implicitly disclosed) which controls the gas supply line and the gas exhaust line so as to keep the inside pressure positive, wherein a closed space is formed in at least a part of an inside of the transfer chamber, and a gas which constitutes internal atmosphere of the closed space circulates along the circulation path (Col. 9-12 and Fig. 1-4).  
Claim 7. The transfer chamber according to claim 1, comprising the transfer robot which is provided in the housing and transfers a transferred object (W), a load port (64) having a door (65) in connection with the housing, and a controller (implicitly disclosed) which controls the transfer robot and is capable of controlling the door, wherein the transfer robot operates under the environment of the downward air flow formed in the transfer space (Col. 11-12 and Fig. 2-4).
Claim 8.  A transfer chamber (20 and 40), filled with an inactive gas (see note below), for transferring a transferred object to or from a processing device by using a transfer robot disposed in a transfer space inside of a housing, comprising:  30a main body box (42) in which the transfer robot is arranged; a gas processing box (box housing 69) which contains a filter device (69); a gas return space (72) for returning the inactive gas to the gas processing box from the main body box; and an inner wall (right-hand wall of 40, as seen in Fig. 4) for dividing a space in the main body box into a transfer 35space () in which the transfer robot operates and a (interpreted as “the”) gas return space, 26wherein the transfer chamber includes a gas circulation path (shown in Fig. 4) to extend downward in the transfer space in which the transfer robot operates, extend upward in the gas return space, enter into a space in the gas processing box, pass through the filter device and return to the transfer space, 5 wherein a plurality of fans (63 and 70) are 
Note: Nanbu’s transfer chamber is understood to be filled with air, which is approximately 78% N2, which is evenly distributed throughout the chamber. The term “filled” has a wide range of definitions, such as “to put something into (a container, for example) to capacity or to a desired level” (emphasis added) (freedictionary.com).  Thus, the Examiner interprets Nanbu’s transfer chamber as being filed with an inactive gas (N2).
Claim 11. The transfer chamber according to claim 8, comprising a controller (implicitly disclosed) which controls the plurality of fans so as to compensate an amount of pressure 25loss and form a gas flow in the circulation path (Col. 9-12 and 27).  
Claim 12. The transfer chamber according to claim 8, comprising a gas supply line (69a) which supplies gas to the circulation path, gas exhaust line (62) which 30exhausts gas from the circulation path, and a controller (implicitly disclosed) which controls the gas supply line and the gas exhaust line so as to keep the inside pressure positive, wherein a space (42) in the main body box and a space (housing 59) in the gas processing box communicate with each other to form a closed space (substantially closed to the outside environment), and the inactive gas which constitutes internal atmosphere of the closed space circulates along the circulation path (Col. 9-12 and Fig. 1-4).  
5 Claim 14. The transfer chamber according to claim 8, comprising the transfer robot which is provided in the housing and transfers a transferred object (W), a load port (64) having a door (65) in connection with the housing, and a controller (implicitly disclosed) which controls the transfer robot and is capable of controlling the door, wherein the transfer robot operates under the 10environment of the downward air flow formed in the transfer space (Col. 11-12 and 27 and Fig. 2-4).
Claims 15 and 18. The transfer chamber according to claim 1, comprising a load port (10) on which a container (12) for storing the transferred object is placed, and the load port is connected to the outside of the housing (Col. 6 and Fig. 2).  
	Nanbu does not recite;
Claims 1 and 8. The inner wall is provided between a pair of horizontally opposed walls of the housing, and the fan forming the upward air flow is provided between one of the pair of horizontally opposed walls and the inner wall.
	However, Tamura discloses a transfer chamber (13A), a processing device (18), a transfer robot (23), a housing (1) a return space (5), and a circulation path (arrows in Fig. 1), and further discloses a fan (14) forming an upward air flow, the fan is provided between an outer wall (3) and an inner wall (7) (Col. 2-3 and Fig. 1).
	Therefore, in view of Tamura’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Nanbu’s circulation by replacing the circulation duct with Tamura’s return space between two walls to have a large cross-sectional area to reduce fluid flow head loss, and to have located the fan between the inner and outer wall so the fluid flow out of the fan to reduce the number of turns in the down-stream flow to also reduce fluid flow head loss.
	Nanbu, as modified by Tamura, would result in the inner wall provided between a pair of horizontally opposed walls of the housing.

Claims 2-3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nanbu and Tamura, and further in view of Hustvedt et al. (US 5,922,095).
Nanbu is silent with respect to:
Claims 2 and 9, the gas return space has a plurality of gas return spaces are provided and the gas which flows in the gas return spaces join before the gas processing box which contains the gas processing device.
Claims 3 and 10, the gas return space has a channel narrowing upward.
However, Hustvedt discloses an air handling system for buildings and clean rooms, and further discloses the following to provide a more uniform flow distribution;
Claims 2 and 9, a plurality of the gas return spaces (right and left 45, Fig. 1) are provided and the gas which flows in the gas return spaces is joined back together into a single flow (in 22) (Col. 13-16 and Fig. 1).
Claims 3 and 10, the gas return space has a channel narrowing upward (Fig. 1).
	Therefore, in view of Hustvedt’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Nanbu’s gas return space to include a plurality of gas return spaces and a channel narrowing upward to provide a more uniform flow distribution.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nanbu and Tamura, and further in view of Fukutomi et al. (US 8,851,008).
Nanbu further discloses a gas supply line (69a) and a gas exhaust line (62), but is silent with respect to a plurality of gas supply lines and plurality of gas exhaust lines.
	However, Fukutomi discloses a substrate processing apparatus (Fig. 1) having a gas supply line (65) and gas exhaust line (66), and further teaches a plurality of gas supply lines (branches of 65) and a plurality of gas exhaust lines (branches of 66) (Col. 11 and Fig. 5).
	Therefore, in view of Fukutomi’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have modified Nanbu’s gas supply and exhaust lines to include a plurality of gas supply lines and a plurality of gas exhaust lines to provide an increase in volumetric flow rate of supply and exhaust gas without increasing the differential pressure between the circulation path and the supply, and the circulation path and the exhaust.

Claims 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nanbu and Tamura.
Nanbu implicitly discloses a controller (Col. 18, Ln. 17-36), but does not recite;
Claims 16 and 19. The controller is provided above the circulation path formed in a closed loop.  
	However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have located the controller above the circulation path to allow access from above without entering the transfer space to minimize events that compromise the clean environment, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japiske, 86 USPQ 70.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nanbu and Tamura.
Nanbu discloses an inhale fan provided on the downstream side of the gas return space, but does not recite a plurality of inhale fans provided on the downstream side of the gas return space.  
However, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have to have duplicated Nanbu’s single inhale fan so to yield a plurality of inhale fans so that gas flow would continue in the event of a fan failure, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. V. Bemis Co., 193 USPQ 8.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD P JARRETT whose telephone number is (571)272-8311.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/RONALD P JARRETT/Primary Examiner, Art Unit 3652